PER CURIAM
Defendant appeals a judgment of conviction for possession of a controlled substance. Former ORS 475.992 (2003), renumbered as ORS 475.840 (2005). He assigns error to the denial of his motion to suppress evidence that police obtained during a traffic stop. Defendant was a passenger in a vehicle that was stopped for a traffic infraction. A deputy sheriff asked for, and obtained, defendant’s identification for a warrant check and apparently did not return the identification to defendant. Meanwhile, the deputy asked for, and obtained, consent from defendant to conduct a pat-down search, which resulted in the deputy discovering defendant’s possession of controlled substances. At trial, defendant moved to suppress on the ground that retaining his identification amounted to an unlawful stop and that his consent to the search was obtained through exploitation of that unlawful stop. The trial court denied the motion.
On appeal, defendant argues that the trial court erred in denying the motion. The state agrees that, in fight of State v. Hall, 339 Or 7, 115 P3d 908 (2005), the trial court erred. We agree and accept the state’s concession.
Reversed and remanded.